DETAILED ACTION
This office action is in response to the amendment dated December 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 6, and 11-13 are currently amended.
Claims 2, 4, 5, and 7-10 are as previously presented.
Claims 1-13 are currently pending.

Response to Amendment
In response to the filed amendment, the objections to the claims and rejection of claim 11 under 35 U.S.C. 101 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an image generation unit for generating content, an evaluation unit for determining a road profile, and a control unit for displaying the content in claims 6, 12, and 13 and an apparatus for controlling a display in claims 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, an image generation unit for generating content is interpreted as a display film, matrix display, windshield, display panel, flexible screen film, or LED matrix and thin film transistor display (Paragraphs [0029], [0032], and [0035]), an evaluation unit for determining a road profile is interpreted as an integrated circuit or processor (Paragraph [0036]), a control unit for displaying the content is interpreted as an integrated circuit or processor (Paragraph [0036]) and an apparatus for controlling a display is interpreted as a controller or computer (Paragraph [0037]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen (US Patent #7,605,773).
As to claim 1, Janssen teaches a method for controlling a display of a head-up-display apparatus for a transportation vehicle (Column 1, Lines 10-13 and 50-54), the method comprising: 
generating content for a depiction by the head-up-display apparatus, wherein the generated content contains at least static information (Column 2, Lines 31-40 and 48-50); 
determining a road profile ahead of the transportation vehicle (Column 4, Lines 17-30 and 56-65), the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle (Column 2, Lines 56-63 teach warning of a sharp curve); and
moving the content depicted by the head-up-display apparatus based on the determined road profile so the static information is depicted in a field of vision of a driver of the transportation vehicle that is determined by the road profile (Column 5, Lines 4-11 teach a head-up display in the viewing range of the driver; Column 6, Lines 4-12 and 22-33).  
As to claim 2, depending from the method of claim 1, Janssen teaches wherein the content depicted by the head-up-display apparatus is displaced so the content is centered for the driver in relation to his lane (Column 6, Lines 29-33 and Figures 6-8 teach displaying directly in front of the driver and above the steering wheel which is centered in relation to the lane).  
As to claim 3, depending from the method of claim 1, Janssen teaches wherein the road profile is determined from a steering angle of a steering wheel of the transportation vehicle, from navigation data of a navigation system of the transportation vehicle (Column 4, Lines 31-38), from data of an ambient sensor system of the transportation vehicle (Column 4, Lines 56-65) or from eye movements of the driver (Column 5, Line 64 – Column 6, Line 3).  
As to claim 4, depending from the method of claim 1, Janssen teaches wherein displaying the content depicted by the head-up-display apparatus is effected by a rotation of a mirror or of a prism of a projection Appln. No. PCT/EP2017/076373 filed 16 October 2017unit of the head-up-display apparatus or by displaying the depicted content on an image generation unit of the head-up-display apparatus (Column 5, Lines 4-11 teach projecting objects onto the windshield and then to the passenger’s head position such that the windshield is an image generation unit).  
As to claim 5, depending from the method of claim 4, Janssen teaches wherein the image generation unit is integrated in a windshield or a display panel of the transportation vehicle or is part of the projection unit of the head-up-display apparatus (Column 5, Lines 4-11).  
As to claim 6, Janssen teaches an apparatus for controlling a display of a head-up-display apparatus for a transportation vehicle (Column 1, Lines 10-13 and 50-54; Column 4, Lines 12-24), the apparatus comprising:
an image generation unit for generating content for a depiction by the head-up-display apparatus (Column 5, Lines 4-11 teach projecting objects onto the windshield and then to the passenger’s head position such that the projector and windshield are an image generation unit), wherein the generated content contains at least static information (Column 2, Lines 31-40 and 48-50);
an evaluation unit for determining a road profile ahead of the transportation vehicle (Column 4, Lines 25-39), the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle (Column 2, Lines 56-63 teach warning of a sharp curve); and 
a control unit for displaying and moving the content depicted by the head-up-display apparatus based on the determined road profile (Column 4, Lines 43-50; Column 5, Lines 4-11) so the static information is depicted in a field of vision of the driver of the transportation vehicle that is determined by the road profile (Column 5, Lines 4-11 teach a head-up display in the viewing range of the driver; Column 6, Lines 4-12 and 22-33).  
As to claim 7, depending from the apparatus of claim 6, Janssen teaches wherein the control unit displaces the content depicted by the head-up-display apparatus so the content is centered for the driver in relation to his lane (Column 6, Lines 29-33 and Figures 6-8 teach displaying directly in front of the driver and above the steering wheel which is centered in relation to the lane).  
As to claim 8, depending from the apparatus of claim 6, Janssen teaches wherein the evaluation unit determines the road profile from a steering angle of a steering wheel of the transportation vehicle, from navigation data of a navigation system of the transportation vehicle (Column 4, Lines 31-38), from data of an14653495_1.docPreliminary AmendmentAtty. Docket: 52461-296177 ambient sensor system of the transportation vehicle (Column 4, Lines 56-65) or from eye movements of the driver (Column 5, Line 64 – Column 6, Line 3).  
As to claim 9, depending from the apparatus of claim 6, Janssen teaches wherein the control unit realizes the displaying of the content depicted by the head-up-display apparatus by virtue of a rotation of a mirror or of a prism of a projection unit of the head-up-display apparatus or by displaying the depicted content on an image generation unit of the head-up-display apparatus (Column 5, Lines 4-11 teach projecting objects onto the windshield and then to the passenger’s head position such that the windshield is an image generation unit).  
As to claim 10, depending from the apparatus of claim 9, Janssen wherein the image generation unit is integrated in a windshield or a display panel of the transportation vehicle or is part of the projection unit of the head-up-display apparatus (Column 5, Lines 4-11).  
As to claim 11, Janssen teaches a non-transitory computer-readable storage medium having instructions that, when executed by a computer, prompt the computer to carry out a method for controlling a display of a head-up-display apparatus for a transportation vehicle (Column 1, Lines 10-13 and 50-54; Claim 38), the method comprising: 
generating content for a depiction by the head-up-display apparatus, wherein the generated content contains at least static information (Column 2, Lines 31-40 and 48-50); 
determining a road profile ahead of the transportation vehicle (Column 4, Lines 17-30 and 56-65), the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle (Column 2, Lines 56-63 teach warning of a sharp curve); 
moving the content depicted by the head-up-display apparatus based on the determined road profile so the static information is depicted in a field of vision of a driver of the transportation vehicle that is determined by the road profile (Column 5, Lines 4-11 teach a head-up display in the viewing range of the driver; Column 6, Lines 4-12 and 22-33).  
As to claim 12, Janssen teaches a head-up-display apparatus for a transportation vehicle (Column 4, Lines 12-24; Figure 1), the head-up-display apparatus comprising: 
an apparatus for controlling a display of a head-up-display apparatus for a transportation vehicle (Column 1, Lines 10-13 and 50-54; Column 4, Lines 12-24), the apparatus comprising:  14653495_1.docPreliminary AmendmentAtty. Docket: 52461-296177 New U.S. National Phase Application based on InternationalPage 7 of 10 Appln. No. PCT/EP2017/076373 filed 16 October 2017 
an image generation unit for generating content for a depiction by the head-up- display apparatus (Column 5, Lines 4-11 teach projecting objects onto the windshield and then to the passenger’s head position such that the projector and windshield are an image generation unit), wherein the generated content contains at least static information (Column 2, Lines 31-40 and 48-50); 
an evaluation unit for determining a road profile ahead of the transportation vehicle (Column 4, Lines 25-39), the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle (Column 2, Lines 56-63 teach warning of a sharp curve); and 
a control unit for displaying and moving the content depicted by the head-up-display apparatus based on the determined road profile (Column 4, Lines 43-50; Column 5, Lines 4-11)  so the static information is depicted in a field of vision of the driver of the transportation vehicle that is determined by the road profile (Column 5, Lines 4-11 teach a head-up display in the viewing range of the driver; Column 6, Lines 4-12 and 22-33).
As to claim 13, Janssen teaches a transportation vehicle (Figure 4), comprising: 
a head-up-display apparatus for a transportation vehicle (Column 4, Lines 12-24; Figure 1), the head-up-display apparatus comprising: 
an apparatus for controlling a display of a head-up-display apparatus for a transportation vehicle (Column 1, Lines 10-13 and 50-54; Column 4, Lines 12-24), the apparatus comprising: 
an image generation unit for generating content for a depiction by the head-up-display apparatus (Column 5, Lines 4-11 teach projecting objects onto the windshield and then to the passenger’s head position such that the projector and windshield are an image generation unit), wherein the generated content contains at least static information (Column 2, Lines 31-40 and 48-50); 
an evaluation unit for determining a road profile ahead of the transportation vehicle (Column 4, Lines 25-39), the road profile including an upcoming curve to be taken by the transportation vehicle, an ascent to be ascended by the transportation vehicle, or a descent to be descended of the transportation vehicle (Column 2, Lines 56-63 teach warning of a sharp curve); and 
a control unit for displaying and moving the content depicted by the head-up-display apparatus based on the determined road profile (Column 4, Lines 43-50; Column 5, Lines 4-11) so the static information is depicted in a field of vision of the driver of the transportation vehicle that is determined by the road profile (Column 5, Lines 4-11 teach a head-up display in the viewing range of the driver; Column 6, Lines 4-12 and 22-33).

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.
The applicant argues, on pages 7-8 of the filed response, that Janssen discloses moving the contents of the heads-up display based on the head position of the driver or based on a type of object, but fails to disclose relocating the contents of the image based on an upcoming curve, ascent, or descent. The examiner respectfully disagrees.
	Janssen explicitly teach displaying a warning of a sharp curve at a correct-location heads up display (Column 2, Lines 56-63) and that displaying warnings in a correct location is based on both object position and passenger position (Column 6, Lines 4-12). Therefore, Janssen reads on amended subject matter as seen in the rejection above. While Janssen teaches a sharp curve (Column 2, Lines 56-63) or an upcoming turn (Column 3, Lines 36-42), there does not appear to be language in the teaching of Janssen that relates to an ascent or descent. However, due to the alternative language presented in the claims, Janssen reads on the claims as currently written.
	Therefore, claims 1-13 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688